Exhibit 10.1

 

 

 

 

 

 

SALE AND PURCHASE AGREEMENT

 

MADE BETWEEN

 

BEKEM METALS, INC.

 

AND

 

ERTIS FERRONICKEL WORKS LLP.

 

DATED November 03, 2009

 

Almaty city

 

 

--------------------------------------------------------------------------------

Table of Contents

 

Sale and purchase agreement

 

Agreement

Section 1 – Sale of Share

Section 2 – Purchase Price

Section 3 – Closing

Section 4 – Representations and Warranties by BEKEM

Section 5 – Representations and Warranties by ERTIS

Section 6 – Access to Information

Section 7 – Covenants of BEKEM

Section 8 – Covenants of ERTIS

Section 9 – Additional Covenants of the Parties

Section 10 – Term of the Agreement

Section 11 – Additional Obligations of the Parties Prior to Closing

Section 12 – Termination and Amendment of the Agreement.

Section 13 – Miscellaneous

 

Exhibit List

 

--------------------------------------------------------------------------------

SALE AND PURCHASE AGREEMENT

 

This Sale and Purchase Agreement (“Agreement”) is concluded on 03rd day of
November 2009 by and between BEKEM METALS INC., a Utah corporation (“BEKEM”),
represented by Kudabayev Ermek Askerbekovich, its President acting on the basis
of constituent documents, and ERTIS FERRONICKEL WORKS LLP, a Kazakhstan Limited
Liability Partnership (“ERTIS”), represented by its General Director
Zhangabulova Gulnara Bekengaliyevna, acting on the basis of the Charter, jointly
named hereinafter as the “Parties”, and individually as a “Party”.

 

Subject of the Agreement

The transaction contemplated by the present Agreement is a sale and purchase
transaction whereby ERTIS shall acquire 100% of the paid authorized capital of
KAZNICKEL, LLP, a Kazakhstan Limited Liability Partnership (“KAZNICKEL”), which
is owned by BEKEM, in exchange for payment of KZT 280,000 (two hundred eighty
thousand of Kazakhstan tenge) conditioned on ERTIS granting to KAZNICKEL
financial aid in the amount of US $5,000,000 (five million US Dollars) (the
“Target Loan”) for the specific purpose of early partial repayment of the total
indebtedness of KAZNICKEL to BEKEM in the amount of US $5,814,456 (five million
eight hundred and fourteen thousand four hundred and fifty six US dollars) (the
“KAZNICKEL DEBT"). The foregoing contemplated transaction is hereinafter
referred to in this Agreement as the “Contemplated Transaction." The Target Loan
shall be transferred by ERTIS to the bank account of KAZNICKEL converted into
Kazakhstan tenge at the exchange rate of the National Bank of the Republic of
Kazakhstan as of the transfer date.

BEKEM undertakes to assign the remaining portion of the KAZNICKEL DEBT in the
amount of US $814,456 (eight hundred and fourteen thousand four hundred and
fifty six US dollars) to SAT & Company, being one of owner of ERTIS, by signing
the Assignment Agreement.

KAZNICKEL is a Kazakhstan Limited Liability Partnership registered under
Certificate of State Reregistration Nr782-1917-27-TOO (ИУ) issued on October 22,
2005 by Legal Department of the city of Semei, located to the address: 8a,
Shkolnaya Street, Semei.

Upon closing the Contemplated Transaction KAZNICKEL will cease to be a
subsidiary of BEKEM.

AGREEMENT

Section 1

Sale of Share

1.1

By the date of Closing as such term is defined in Section 3 herein (the
“Closing” or the “Closing Date”), BEKEM shall sell 100% of its share in the paid
authorized capital of KAZNICKEL (“Authorized Capital of KAZNICKEL”) to ERTIS.

 

--------------------------------------------------------------------------------

1.2

As of the date of execution of the Agreement, the outstanding capital of
KAZNICKEL and the Authorized Capital of KAZNICKEL is KZT 91,900 (ninety one
thousand nine hundred of Kazakhstan tenge) and KAZNICKEL has no present
obligation or commitment to increase or decrease the Authorized Capital of
KAZNICKEL.

1.3

As of the Closing date the paid Authorized Capital of KAZNICKEL shall be KZT
91,900 (ninety one thousand nine hundred of Kazakhstan tenge).

 

Section 2

Purchase Price

2.1

The cost of the 100% of BEKEM'S share in Authorized capital of KAZNICKEL is KZT
280,000 (two hundred eighty thousand of Kazakhstan tenge), which shall be paid
by ERTIS to BEKEM within 20 business days after execution of the present
Agreement.

2.2

ERTIS shall grant to KAZNICKEL the Target Loan in the amount of US $5,000,000
(five million US Dollars) (including the first tranche of US $500,000 (five
hundred thousands US Dollars) that has already been provided by ERTIS to
KAZNICKEL) for the purpose of repayment of a portion of the KAZNICKEL DEBT, as
set forth in Section 9.1 herein.

2.3

BEKEM undertakes to assign the remaining portion of the KAZNICKEL DEBT in the
amount of US $814,456 (eight hundred and fourteen thousand four hundred and
fifty six US dollars) to SAT & Company, being one of owner of ERTIS.

Section 3

Closing

3.1

Closing of Transaction. The Closing of the Contemplated Transaction shall take
place on the date of fulfillment by BEKEM and ERTIS of all their obligations
under the present Agreement but not later than 20 business days after the date
of signing the present Agreement, unless mutually agreed by the parties.

3.2

Closing Date. The Closing Date of the Contemplated Transaction shall be the date
when ERTIS fulfills all its payment obligations to BEKEM and delivers to
KAZNICKEL the Target Loan in the amount of US $5,000,000 (five million US
Dollars) under the present Agreement and when BEKEM and ERTIS fulfill in full
all their other obligations under the present Agreement but not later than 20
business days after the date of signing the present Agreement.

3.3

Documents to be Delivered at Execution of the Present Agreement.

 

(a)

BEKEM shall deliver at execution of the present Agreement:

 

--------------------------------------------------------------------------------

 

(i)

the certified true copies of the resolution of the Board of Directors of BEKEM
dated 26 May 2009 authorizing BEKEM to enter into Contemplated Transaction and
of the resolution of the Board of Directors dated 23 September 2009 authorizing
increase of the cost of the Contemplated Transaction;

 

(ii)

original financial statements of KAZNICKEL as set forth in detail
in Section 4.1(d) hereof.

 

(b)

ERTIS shall deliver to BEKEM at execution of the present Agreement:

 

 

(i)

the certified true copies of the minutes of the General Meeting of ERTIS'
Participants dated February 11, 2009 authorizing ERTIS to enter into
Contemplated Transaction and the original of the resolution of the General
Meeting of ERTIS' Participants dated 10 September 2009 authorizing increase of
the cost of the Contemplated Transaction ;

 

(ii)

the duly executed Investment Letter set forth in Exhibit A of this Agreement.

3.4

Documents to be Delivered by BEKEM to Ertis Following Full Payment under
Sections 2.1, 2.2 and 9.1 of the present Agreement.

 

(a)

BEKEM shall deliver to ERTIS within 3 business days after ERTIS makes in full
all payments under Sections 2.1, 2.2 and 9.1, the following documents:

 

(i)

original of Certificate of State Reregistration of KAZNICKEL Nr 1436-1917-27-ТОО
(ИУ) issued on December 11, 2008;

 

(ii)

original of the KAZNICKEL Charter approved on October 13, 2005 with the
amendment approved on December 22, 2006;

 

(iii)

original of Certificate of the Tax Registration of KAZNICKEL dated 11 March 2004
г;

 

(iv)

original of Statistical Card of KAZNICKEL dated 25 January 2007 г.;

 

(v)

the Assignment Agreement for assignment of the remaining portion of the
KAZNICKEL DEBT in the amount of US $814,456 (eight hundred and fourteen thousand
four hundred and fifty six US dollars) to SAT & Company;

 

(vi)

the Satisfaction of Debt letter signed by Bekem confirming satisfaction of the
KAZNICKEL DEBT by receiving from Ertis full payments under Sections 2.1, 2.2 and
9.1 of the present Agreement and assignment of the remaining portion KAZNICKEL
DEBT to SAT & Company (Exhibit B).

 

--------------------------------------------------------------------------------

3.5

Filings; Cooperation.

 

(a)

Prior to execution of the present Agreement, BEKEM and ERTIS acknowledge that
ERTIS has examined with due diligence and in good faith all books, records and
documents of KAZNICKEL referring to the Contemplated Transaction and ERTIS will
not require the delivery of any additional books, records or documents of
KAZNICKEL in connection with the Closing of the Contemplated Transaction.

 

(b)

After execution of the present Agreement, BEKEM and ERTIS shall submit or ensure
submitting on request of the other Party any additional information and/or any
additional documents being at their disposal, as may be reasonably and legally
required by the Parties to consummate the Contemplated Transaction.

Section 4

Representations and Warranties by BEKEM

4.1

BEKEM represent and warrant to ERTIS as of the date of executing the present
Agreement:

 

(a)

Proper registration of KAZNICKEL Charter. The Charter of KAZNICKEL and all valid
amendments thereto were approved by the authorized management body of KAZNICKEL
and passed appropriate registration with the State bodies.

 

(b)

Authorized capital. The total Authorized Capital of KAZNICKEL is KZT 91,900
(ninety one thousand nine hundred of Kazakhstan tenge), 100% of which is owned
by BEKEM. As of the Closing Date of the Contemplated Transaction the total
registered and paid Authorized Capital of KAZNICKEL shall be KZT 91,900 (ninety
one thousand nine hundred of Kazakhstan tenge).

 

(c)

Subsidiaries. KAZNICKEL has no subsidiaries.

 

(d)

Financial Statements. BEKEM has delivered to ERTIS a copy of KAZNICKEL’s audited
financial statements for the fiscal years ended December 31, 2008 and 2007
prepared in compliance with IFRS and approved by independent auditors according
to IAS and as well non-audited financial statements for 3 (three) months, i.e.
up to March 31, 2009, being true, complete and prepared according to IFRS
(collectively referred to herein as the “KAZNICKEL Financial Statements”). There
were no material adverse changes in such financial statements as of the date of
execution of the present Agreement, except for routine changes in KAZNICKEL'S
activity.

 

--------------------------------------------------------------------------------

 

(e)

Absence of Undisclosed Liabilities. To the best of BEKEM’s knowledge, KAZNICKEL
has no liabilities except for those adequately reflected and corresponding to
the KAZNICKEL Financial Statements provided to ERTIS by KAZNICKEL.

 

(f)

Litigation. To the best of BEKEM’s knowledge, there are no outstanding orders,
judgments, injunctions, awards or decrees of any court, governmental or
regulatory body or arbitration tribunal against KAZNICKEL or its properties, or
any actions, suits or proceedings pending or threatened against KAZNICKEL which
might result in any material adverse change in the operations or financial
condition of KAZNICKEL.

 

(g)

Compliance with Laws. To the best of BEKEM’s knowledge, the operations and
affairs of KAZNICKEL do not violate any law, ordinance, rule or regulation
currently in effect, or any order, writ, injunction or decree of any court or
governmental agency, the violation of which would substantially and adversely
affect business, financial conditions or operations of KAZNICKEL.

 

(h)

Absence of Specific Changes. To the best of BEKEM’s knowledge, except as
otherwise disclosed to ERTIS during its due diligence investigation of
KAZNICKEL, since March 31, 2009;

 

(i)

KAZNICKEL has not entered into any material transactions;

 

(ii)

there has been no change in the condition (financial or otherwise), business,
property, prospects, assets or liabilities of KAZNICKEL as shown on the
KAZNICKEL Financial Statements submitted to ERTIS, other than changes that do
not have a consequence that is materially adverse to such condition, business,
property, prospects, assets or liabilities;

 

(iii)

there has been no damage to, destruction of or loss of any of the properties or
assets of KAZNICKEL (whether or not covered by insurance) materially and
adversely affecting the condition (financial or otherwise), business, property,
prospects, assets or liabilities of KAZNICKEL;

 

(iv)

KAZNICKEL has neither declared, nor paid any dividend nor made any distribution
on its Authorized Capital, nor increased its Authorized Capital;

 

(v)

there has been no material change in KAZNICKEL'S line of business, nor has
KAZNICKEL entered into any new material liabilities by way of guaranty,
endorsement, indemnity, warranty or otherwise;

 

--------------------------------------------------------------------------------

 

(vi)

there have been no loans made by KAZNICKEL to its employees, officers
or directors;

 

(vii)

there has been no waiver by KAZNICKEL of any its valuable rights, nor
forgiveness of any material debt owed to it;

 

(viii)

there has been no extraordinary increase in the compensation of any
of KAZNICKEL’s employees;

 

(ix)

there has been no agreement or commitment by KAZNICKEL to do or perform any of
the acts described in this subsection; and

 

(x)

there has been no other event or condition of any character, which might
reasonably be expected either to result in a material and adverse change in the
condition (financial or otherwise), business, property, prospects, assets or
liabilities of KAZNICKEL or to impair materially the ability of KAZNICKEL to
conduct the business now being conducted.

 

(i)

Employees. To the best of BEKEM’s knowledge, there are no bonuses, profit
sharing, compensations or other plans, agreements or arrangements between
KAZNICKEL and any of its directors, officers or employees, except for those
shown in the KAZNICKEL Financial Statements provided by KAZNICKEL to ERTIS.

 

(j)

Continuation of Key Management and Employees. To the best knowledge of BEKEM,
all key management personnel and employees of KAZNICKEL intend to continue their
employment with KAZNICKEL after the Closing.

 

(k)

Assets. All assets shown as of March 31, 2009 in the KAZNICKEL Financial
Statements or acquired and held as of the Closing Date belong to KAZNICKEL.
KAZNICKEL owns and has valid title to all of such assets. None of KAZNICNEL’S
equipment used by it in connection with its business has any material defects
and all of such equipment is, in all material respects, in good operating
condition and repair, and is adequate for the uses to which it is being put;
none of KAZNICKEL’s equipment is in need of overhaul or repairs, except for
routine maintenance and repair. BEKEM represents that it is not aware of any
accounts and contracts receivable existing that in its judgment would be
uncollectible as of the date of execution of the present Agreement, except to
those shown in the KAZNICKEL Financial Statements as of March 31, 2009.

 

(l)

Tax Matters. To the best of BEKEM’s knowledge, all federal, foreign, state and
local tax returns, reports and information statements required to be filed by or
with respect to the activities of KAZNICKEL have been filed timely. Since March
31, 2009, KAZNICKEL has not incurred any liability with respect to any federal,
foreign, state or local taxes except those emerging in the ordinary and regular
course of business. Such returns, reports and information statements are true
and correct in all material respects insofar as they relate to the activities of
KAZNICKEL. KAZNICKEL has no material delay with payment of any such tax
or assessment as of the date of execution of the present Agreement.

 

--------------------------------------------------------------------------------

 

(m)

Permits. To the best knowledge of BEKEM, KAZNICKEL has all permissions,
governmental certificates and licenses (“Permits”) required to conduct its
business as it is presently conducted. Such Permits are in full force and
effect. To the best knowledge of BEKEM, no material violations of any Permit by
KAZNICKEL exist and no proceeding is pending or threatened to revoke or limit
any Permit.

 

(n)

Contracts/Agreements

 

(i)

As of the date of execution of the present Agreement, BEKEM has delivered to
ERTIS a copy of:

 

Subsoil use contract No 1349, dated February 26, 2004 for exploration and mining
of the Gornostai Ni-Co deposit, together with Appendix No 1 (registration No
1396 dated May 23, 2006, drawn up in connection with the transfer of the right
on Subsoil use from Shagan LLP to Kaznickel LLP), Appendix No 2 (registration No
2046 dated April 22 , 2004 drawn up in connection with the extension of the
Geological Allotment and extension of the exploration period to February 26,
2008) and Appendix No 3 (registration No 2568 dated May 16, 2009 drawn up in
connection with extension of the exploration period to February 26, 2010) and
Appendix No 4 (registration No 3372 dated April 22, 2009 drawn up in connection
with change of the taxation terms);

 

 

(o)

Environmental Matters. To the best of BEKEM’s knowledge, as of the date of
execution of the present Agreement:

 

(i)

KAZNICKEL is in full compliance with the environmental laws of the Republic of
Kazakhstan. KAZNICKEL has not received any order, notice or other communication
from any governmental body of any actual violation of any environmental law.

 

(ii)

BEKEM is not aware of, nor has it actually received any order, notice, summons,
warning nor any other communication relating to a violation by KAZNICKEL of any
environmental law.

 

(iii)

BEKEM is not aware of any hazardous materials violating any environmental law
that are or have been held at the facilities belonging to KAZNICKEL or released
to third parties.

 

(p)

Books and Records. The books and records of KAZNICKEL are complete and correct;
they are kept in strict compliance with the requirements of the

 

--------------------------------------------------------------------------------

Republic of Kazakhstan and reflect, in all material respects, KAZNICKEL'S
transactions with third persons.

 

(q)

Authority to Execute Agreement. The Board of Directors of BEKEM, acting pursuant
to the powers and authorities legally vested with it, has duly authorized
execution and delivery by BEKEM of the present Agreement. BEKEM has power and
authority to execute and deliver the present Agreement and to take all actions
required to be taken by it pursuant to provisions hereof. The present Agreement
constitutes the legal, valid and binding obligation of BEKEM. No condition of
the present Agreement will constitute a violation or breach of the Articles of
Incorporation, as amended, or Bylaws, as amended, of BEKEM, or any agreement,
stipulation, order, writ, injunction, decree, law, rule or regulation applicable
to BEKEM.

 

(r)

Finder’s Fees. BEKEM shall pay at its expense finder’s fee in the amount of US
$50,000 (fifty thousand US Dollars) within 30 days term after the Closing Date.

4.2

Disclosure. BEKEM has disclosed all facts, known to it as of the date of
execution of the present Agreement and capable to affect materially the business
of KAZNICKEL. BEKEM has not concealed any facts capable of materially affecting
the business of KAZNICKEL. The present Agreement does not contain any untrue
statement by BEKEM of material facts relating to the present Agreement.

Section 5

Representations and Warranties by ERTIS

5.1

ERTIS represents and warrants as of the date of executing of the present
Agreement:

 

(a)

Proper registration. ERTIS is currently a limited liability partnership duly
organized and validly existing under the laws of the Republic of Kazakhstan and
has full corporate power and authority to purchase property on its behalf and to
exercise all its other tangible and intangible property rights and bear its
liabilities.

 

(b)

Founders of ERTIS. SAT & Company is one of the owners of ERTIS.

 

(c)

No Violation. Execution of the present Agreement by ERTIS and fulfillment of its
conditions by ERTIS shall not constitute:

 

(i)

a violation or a conflict with any provision of the Charter of ERTIS,
any agreement or other liability taken by ERTIS in relation to any third
parties; or

 

(ii)

a violation of any order, writ, injunction or decree, or any statute of the
Republic of Kazakhstan applicable to ERTIS.

 

--------------------------------------------------------------------------------

 

(d)

Liabilities to third persons. ERTIS has no liabilities to any third persons
which might prevent ERTIS from performing its obligations under the present
Agreement.

 

(e)

Authority to Execute the Agreement. The decision of the interest holders of
ERTIS, made at the General Meeting of participants in compliance with the order
established by the Republic of Kazakhstan, has duly authorized execution and
delivery by ERTIS of the present Agreement, the Purchase Price and other
obligations specified in Sections 2.1, 2.2 and 9.1 of the present Agreement.
ERTIS has the power and authority to execute the present Agreement and to take
all other actions required to be taken by it pursuant to the provisions hereof.
ERTIS has taken all the actions required by law, its Charter, as amended, to
enter in the present Agreement. The present Agreement constitutes the legal,
valid and binding obligation of ERTIS, enforceable against it in accordance with
its terms. Execution of the present Agreement by ERTIS will not constitute a
violation or breach of the Charter of ERTIS, as amended, or any agreement,
stipulation, order, writ, decree, law, rule or regulation applicable to ERTIS.

 

(f)

Due-diligence. ERTIS made a full examination of KAZNICKEL'S books, records and
documents and guarantees that it will not require the deliver of any additional
books, records or documents of KAZNICKEL in connection with the Closing of the
Contemplated Transaction and will not have any claims to BEKEM relating to any
liabilities of KAZNICKEL to any tax or other authorities of the Republic of
Kazakhstan. ERTIS guarantees that ERTIS will perform re-registration of change
in KAZNICKEL'S shareholders under requirements of the legal and tax authorities,
statistic bodies, and the Ministry of Energy and Mineral Resources of the
Republic of Kazakhstan by itself and at its own expense providing Bekem delivers
to ERTIS documents indicated in sub-sections (i)-(iv) of section 3.4(a) of the
present Agreement. ERTIS confirms that the conditions and the Price of Purchase
of KAZNICKEL set in the Sections 2 and 9 of the present Agreement cover all
rights and liabilities of KAZNICKEL existing as of the date of execution of the
present Agreement.

 

(g)

Finder’s Fees. ERTIS shall not pay any finder’s fee under the present Agreement.

 

(i)

US. Securities Law Matters. ERTIS understands and acknowledges that the
Authorized Capital of KAZNICKEL is being offered and sold to it in reliance on
specific exemptions or exclusions from the registration requirements of United
States federal and state securities laws and that BEKEM is relying upon the
truth and accuracy of the representations contained in the Investment Letter set
forth in Exhibit A of this Agreement in order to determine the applicability of
such exemptions or exclusions and that the representation and warranties of
ERTIS in the Investment Letter are incorporated herein by this reference.

 

--------------------------------------------------------------------------------

5.2

Disclosure. ERTIS has disclosed all known to it facts capable to affect
materially the conditions, execution and performance of the present Agreement.
ERTIS has not concealed any facts capable to affect materially the conditions,
execution and performance of the present Agreement. Conditions of the present
Agreement do not contain any untrue statement of ERTIS on material facts
relating to the present Agreement.

Section 6

Access to Information

6.1

In compliance with the sub-Section 5.1 (f) hereof, BEKEM has provided to ERTIS
and to ERTIS’ counsel, accountants and other representatives full access to all
of KAZNICKEL’s properties, books and records, including information concerning
work program, products and contract on extracting mineral resources.

Section 7

Covenants of BEKEM

7.1

Conducting activities from the date of execution of the present Agreement till
the Closing Date. BEKEM undertakes to ERTIS that from the date of execution of
the present Agreement until the Closing Date:

 

(a)

KAZNICKEL shall conduct its business in the ordinary and usual course.

 

(b)

KAZNICKEL shall neither amend its Charter nor pay dividends.

 

(c)

KAZNICKEL shall not increase its Authorized Capital.

 

(d)

KAZNICKEL shall not sell, lease, pledge or otherwise dispose any its assets or
property.

 

(e)

KAZNICKEL will continue to file properly and promptly tax returns and reports
required by the laws of the Republic of Kazakhstan.

 

(f)

KAZNICKEL will comply with all laws and regulations applicable to it and its
operations.

 

(g)

Kaznickel shall not incur any long-term or short-term indebtedness for money
borrowed or make any capital expenditures or commitment for capital expenditures

 

(i)

Kaznickel shall not enter into any material agreement or commitment, without
prior written approval from ERTIS.

 

--------------------------------------------------------------------------------

Section 8

Covenants of ERTIS

8.1

Required Approvals. ERTIS shall deliver to BEKEM all documents stipulated by the
present Agreement. ERTIS also shall cooperate with BEKEM in obtaining all
required consents, provided. ERTIS undertakes not to change its line of
business, not to spend considerable resources and not to take any liabilities to
third persons if these liabilities are capable to violate conditions and affect
performance of the present Agreement.

8.2

Making Payments. ERTIS undertakes to make timely and in full all payments
stipulated by sub-Sections 2.1, 2.2 and 9.1 of the present Agreement.

Section 9

Additional Covenants of the Parties

9.1

Satisfaction of Kaznickel Debt. ERTIS agrees to grant to KAZNICKEL the Target
Loan intended for early payment of KAZNICKEL DEBT to BEKEM in the amount of US
$5,000,000 (five million US dollars), and BEKEM agrees to accept this repayment
of the Debt in the following order:

 

(a)

US $500,000 (five hundred thousand US dollars) has already been paid by ERTIS to
KAZNICKEL as the first tranche of the Target Loan according to the conditions of
the Preliminary Agreement of February 11, 2009.

 

(b)

US $4,500,000 (four million five hundred thousand US dollars) shall be paid by
ERTIS to KAZNICKEL as the second tranche of the Target Loan within 20 business
days after the date of execution of the present Agreement. The Target Loan shall
be transferred by ERTIS to KAZNICKEL in Kazakhstan tenge converted under the
exchange rate of the National Bank of the Republic of Kazakhstan as of the
transfer date.

 

(c)

BEKEM and ERTIS undertake to fulfill all actions required to facilitate payment
by KAZNICKEL to BEKEM of the Target Loan received from ERTIS in the amount of US
$5,000,000 (five million U.S. dollars) (including the first tranche of US
$500,000 (five hundred thousands US Dollars) that has already been provided by
ERTIS to KAZNICKEL). Repayment of the debt shall be made by KAZNICKEL within 1
(one) banking day of receipt of each tranche of the Target Loan from ERTIS. The
Debt shall be returned in US dollars or, on demand by BEKEM, in Kazakh Tenge in
the amount equivalent to US $5,000,000 (five million US dollars) (including the
first tranche of US $500,000 (five hundred thousands US Dollars) that has
already been provided by ERTIS to KAZNICKEL) based on the exchange rate of the
National Bank of the Republic of Kazakhstan on the date of payment to Bekem.

 

--------------------------------------------------------------------------------

 

(d)

BEKEM undertakes to assign the remaining part of the KAZNICKEL'S debt in the
amount of US $814,456 (eight hundred and fourteen thousand four hundred and
fifty six US dollars) to SAT & Company.

9.2

Cooperation. Both BEKEM and ERTIS will cooperate with each other in fulfilling
the terms of the present Agreement.

9.3

Expenses. Each of the Parties shall pay all its respective costs and expenses
(including attorneys’ and accountants’ fees, and other expenses) incurred by it
in connection with the present Agreement and these expenses are not subject to
reimbursement by the other Party.

9.4

Publicity. Prior to the Closing Date, any written news releases or public
disclosure by either Party pertaining to the present Agreement shall be
submitted to the other Party for its review and approval prior to such release
or disclosure, except for the cases when such a disclosure is stipulated by
legislation of the State of Utah or the Republic of Kazakhstan or under
requirements of the United States Securities and Exchange Commission.

9.5

Confidentiality. While BEKEM is obligated to provide ERTIS with information
according to the present Agreement, it is understood and agreed that all
received by ERTIS information is confidential in nature. ERTIS agrees to hold
such information in confidence and not to reveal any such information to any
third persons. ERTIS undertakes to ensure fulfillment of the provisions hereof
by all its officers and other specialists or persons involved into the process
of Due Diligence by ERTIS, except for cases where it is required by legislation
of the Republic of Kazakhstan.

Section 10

Term of the Agreement

10.1

The warranties, rights and covenants of the present Agreement inure from the
date of execution of the present Agreement and will remain in full force up to
the Closing Date.

Section 11

Additional Obligations of the Parties Prior to Closing

11.1

Obligations of the Parties Prior to Closing. The obligations of BEKEM and ERTIS
under the present Agreement shall be subject to the fulfillment, on or prior to
the Closing, of all conditions elsewhere herein set forth, including, but not
limited to, receipt by the appropriate party of all deliveries required by
Sections 4 and 5 herein, and fulfillment of each of the following conditions:

 

(a)

All representations and warranties made by BEKEM and ERTIS in the present
Agreement shall be true and correct in all material respects and cannot be
modified unilaterally after execution of the present Agreement.

 

--------------------------------------------------------------------------------

 

(b)

The parties shall have timely performed or complied with all covenants,
agreements and conditions contained in the present Agreement.

 

(c)

ERTIS undertakes to perform all payments for satisfaction and settlement of the
KAZNICKEL DEBT to BEKEM in compliance with the present Agreement.

 

(d)

Fulfillment by the Parties of their obligations under the present Agreement
shall not violate any permit or order, decree or judgment of any court or
governmental body having competent jurisdiction and there shall not be any legal
or administrative action or proceeding to declare the Contemplated Transaction
invalid and to seek damages from any Party in connection with this Agreement.

Section 12

Termination and Amendment of the Agreement.

12.1

The present Agreement may be terminated without liability to either party,
except with respect to the obligations set forth in subsections 9.4 and 9.5 of
the present Agreement, if there emerge any of the following:

 

(a)

By Bekem on the 21st business day after the date of the present Agreement if
ERTIS has failed to deliver to Bekem US $5,000,000 (five million US dollars)
(including the first tranche of US $500,000 (five hundred thousands US Dollars)
that has been already provided by ERTIS to KAZNICKEL) as early repayment of a
portion of the KAZNICKEL DEBT as set forth in subsections 2.2 and 9.1 of the
present Agreement. The present Agreement shall be terminated in this case
irrespective of ERTIS' payment of its share of participation in the Authorized
Capital of KAZNICKEL. The date of termination is the date of mailing by BEKEM
of written notice on termination of the present Agreement to the address of
ERTIS.

 

(b)

By Bekem on the 21st business day after the date of the present Agreement if
ERTIS has failed to pay its share of participation in the Authorized Capital of
KAZNICKEL in the amount of KZT 280,000 (two hundred eighty thousand of
Kazakhstan tenge), as stipulated in subsection 2.1 of the present Agreement. The
date of termination is the date of mailing by BEKEM of written notice on
termination of the present Agreement to the address of ERTIS.

 

(c)

Under mutual agreement of BEKEM and ERTIS. The date of termination is the date
of execution by BEKEM and ERTIS of a special agreement on termination of the
present Agreement.

 

(d)

 In case of force-majeure events. In case of occurrence of force-majeure events
which: (i) make it impossible to perform the contemplated transaction; (ii) last
more than three months, (iii) which are not expected to end in the foreseeable
future; (iv) occur after signing of the present Agreement; and (v) are not
dependent upon action by the Parties, the date of termination is the date of
mailing by one of the Parties of written notice on termination of the present
Agreement with a document confirming the fact of the force-majeure event. 

--------------------------------------------------------------------------------

12.2

If the present Agreement is terminated, each of the Parties shall pay all its
respective costs and expenses (including attorneys’ and accountants’ fees, and
other expenses) incurred by it in connection with the present Agreement.

12.3

No modification or amendment of any provision of the present Agreement shall be
effective unless specifically made in writing and duly signed by authorized
representatives of the Parties.

12.4

In case of termination of the present Agreement in accordance with section 12.1
of the present Agreement, the Parties shall be returned to the initial position
they were in before the signing of the present Agreement and each Party shall
deliver to the other Party the cash, documents and information received under
the present Agreement within 90 business days from the date of the termination
of the present Agreement.

Section 13

Miscellaneous

13.1

Entire Agreement. The present Agreement (including the exhibits and schedules
hereto) contains the entire agreement between the parties with respect to the
transactions contemplated hereby, No modification or amendment of any provision
of the present Agreement shall be effective unless specifically made in writing
and duly signed by authorized representatives of the Parties.

13.2

Binding Agreement.

 

(a)

The present Agreement inures from the date of its execution by authorized
representatives of the Parties.

 

(b)

The present Agreement shall be binding upon the respective Parties and their
authorized representatives.

 

(c)

All disputes arising out of the present Agreement are settled according to
sub-Section 13.8 of the present Agreement and the winning Party is entitled to
recover from the Party determined to be in default all of its reasonable costs
incurred in said litigation, including attorneys’ fees.

13.3

Counterparts. The present Agreement is made in the Russian and English
languages, and shall be executed in two counterparts, each of which shall be
deemed an original and each Party shall be delivered an original. In the event
of a discrepancy between the Russian and English versions of the present
Agreement and in the event the Parties do not make a mutual decision on the
discrepancy, the Parties agree to submit the matter to an independent
international legal company, agreed by Parties, for a determination of the
intent of the Parties and based upon principles of fairness.

 

--------------------------------------------------------------------------------

13.4

Severability. If any provisions hereof are found invalid, illegal or
unenforceable the remaining provisions of the present Agreement shall remain in
full force and effect.

13.5

Assignment. The present Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the parties hereto; provided, that neither the
present Agreement nor any right hereunder shall be assignable by one party
without prior written consent of the other party.

13.6

Captions. The captions of the various Sections of the present Agreement have
been inserted only for convenience and shall not influence interpretation of any
provisions of the present Agreement.

13.7

Governing Law. The validity, interpretation and effect of the present Agreement
shall be governed exclusively by the laws of the Republic of Kazakhstan.

13.8

Dispute Resolution. Any dispute, controversy or claim arising out of or relating
to the present Agreement, or the breach, termination or invalidity thereof,
shall be settled by arbitration under the UNCITRAL Arbitration Rules in effect
on the date of the present Agreement.

 

(a)

The appointing authority shall be the International Centre for Dispute
Resolution. The case shall be administered by the International Centre for
Dispute Resolution under its Procedures for Cases under the UNCITRAL Arbitration
Rules.

 

(b)

The arbitration is to be held before a panel of three arbitrators, each of whom
must be independent of the parties. No later than 15 days after the arbitration
begins, each party shall select an arbitrator and request the two selected
arbitrators to select a third neutral arbitrator. If the two arbitrators fail to
select a third on or before the 10th day after the second arbitrator was
selected, either party is entitled to request the International Centre for
Dispute Resolution to appoint the third neutral arbitrator in accordance with
its rules. Before beginning the hearings, each arbitrator must provide an oath
or undertaking of impartiality.

 

(c)

The arbitrators are to interpret all controversies and claims arising under or
relating to the present Agreement in accordance with the laws of the Republic of
Kazakhstan.

 

(d)

The venue for any arbitration proceedings arising under or relating to the
present Agreement shall be the city of Salt Lake City, State of Utah.

 

--------------------------------------------------------------------------------

 

(e)

Each party shall submit to any court of competent jurisdiction for purposes of
the enforcement of any award, order or judgment of arbitration. Any award, order
or judgment pursuant to arbitration is final and may be entered and enforced in
any court of competent jurisdiction.

 

(f)

The costs of such dispute resolution shall be borne by the Parties equally and
each Party shall pay its own attorneys’ fees; provided, however, that in the
event either Party challenges or in any way seeks to have the arbiters’ decision
or award vacated or corrected or modified, if the challenge is denied or the
original decision or award is affirmed, the challenging Party shall pay the
costs and fees, including reasonable attorneys’ fees, of the non-challenging
Party, both for the challenge and for the original dispute resolution process.

13.9

Notices. All notices, requests, demands and other communications under the
present Agreement shall be in writing and delivered in person or sent by
certified mail, postage prepaid and properly addressed as follows:

 

To ERTIS:

Zhangabulova Gulnar Bekengaliyevna, General Director

Ertis Ferronickel Works LLP

Bespayev Street 10A

Semei, Kazakhstan 071400

Fax: +7 7222 56 80 04

To BEKEM:

Kudabayev Yermek Askerbekovich, President

Bekem Metals, Inc.

050020 Almaty, Kazakhstan

Kyz jibek str. 149

Fax: 7-727-227-94-05, 393-60-46

 

With a Copy to:

Ronald Poulton

Poulton & Yordan

324 South 400 West, Suite 250

Salt Lake City, Utah 84101

Fax (801) 355-2990

 

Any party may from time to time change its address for the purpose of notices to
that party by a similar notice specifying a new address, but no such change
shall be deemed to have been given until it is actually received by the
respective party hereto.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed the present Agreement as of
the date first written above.

 

 

BEKEM METALS, INC.

 

324 South 400 West, Suite 225
Salt Lake City, UT 84101

 

 

By:       /s/ Kudabayev Yermek Askerbekovich

Kudabayev Yermek Askerbekovich, President

 

 

 

 

 

 

ERTIS FERRONICKEL WORKS LLP

 

 

 

 

By:       /s/Zhangabulova Gulnar Bekengaliyevna

Zhangabulova Gulnar Bekengaliyevna, General Director

 

 

 